The opinion of the Court was delivered by
Royce, J.
There was evidently a residence of the pauper in the town of Royalton, for much more than seven years ; but whether for “ the term of seven years,” within a proper construction of the statute, is the sole question. The expressions here used are generally understood to mean an unbroken period of time. This is the settled construction in leases, in contracts for service, and in analogous cases of settlement. It is the more obvious import of' the words, in their ordinary and popular signification. We are fully satisfied that no other construction can be adopted in this instance.
It was not required that the pauper should have personally remained in Royalton for the whole seven years, but his domicil must have been there, for that period, without interruption. But we find it unequivocally transferred to, another town, where it was continued for the greater portion of a year. This necessarily destroyed the continuity of residence in Royalton. There was, consequently, no residence there for the term of seven years, and the settlement in Bethel was not superseded.
Judgment of County Court affirmed,